Diligent Board Member Services Stock Purchase Plan

 

The Company has adopted, effective July 26, 2012, the following stock purchase
plan (the “Plan”):

 

1.Employees and directors of the Company are eligible to purchase up to
US$15,000 worth of shares of the Company’s common stock once per quarter. A
director participating in the plan in any quarter shall do so by directing the
Company to apply director’s fees payable to him or her that quarter against the
purchase of the Company’s stock under the Plan.

 

2.The date of purchase of the shares of Company stock under the Plan will be the
eleventh (11th) business day following announcement to NZX of the Quarterly
Update report by the Company (the “Purchase Date”). The Company will notify all
employees and directors in writing each quarter of the Purchase Date for
purchase of shares of Company stock under the Plan.

 

3.The purchase price will be determined by computing the Volume Weighted Average
Price of the Company’s stock on the NZX over the five (5) trading days
immediately preceding the Purchase Date. The resultant price in New Zealand
dollars will be converted to US dollars on the Purchase Date.

 

4.The maximum aggregate dollar amount of shares which can be purchased by
directors and employees under the Plan in any quarter shall not exceed $500,000.

 

5.Employees and directors must notify the Company Treasurer in writing of their
desire to purchase stock by no later than the business day prior to the Purchase
Date. On the Purchase Date, the Company will notify each purchaser in writing of
the purchase price per share (as determined in accordance with paragraph 3
above) and the amount owed for the shares being purchased by them.

 

6.Payment of the purchase price will be due from the employee or director by no
later than the close of business on the business day following the Purchase
Date.

 

7.Upon receipt of the purchase price from the participating employee or
director, the shares will be registered with Link Market Services, the Company’s
registrar, in the purchaser’s name.

 

8.The Board of Directors can amend or revoke the Plan at any time.

 

9.The Stock Issuance Committee of the Board will monitor the administration of
the Plan and authorize the issuance of shares of the Company’s stock to each
employee and director purchasing shares under the Plan.

 



 

